DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 20 are amended.
Claim 10 is cancelled.

Election-Restrictions
Claim 9 is are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.1 04.

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, A coil electronic component, comprising: 
a body having a plurality of coil layers including coil patterns and connection patterns, the coil patterns arranged between the connection patterns in a longitudinal direction, and the connection patterns being at least partially exposed from the body; 
connection electrodes connecting the connection patterns disposed in different coil layers of the plurality of coil layers with each other; and 
external electrodes connected to the connection electrodes and at least partially enclosing the connection electrodes, 
wherein the connection electrodes, each of which connects two or more of the connection patterns to each other, are disposed outside respective outermost portions of the body in the longitudinal direction
Regarding Claim 21: the applicants’ arguments, at least in part, that - It is respectfully submitted that the Office Action’s relied-on subject matter of Lee 729 cannot be used as prior art because (1) Lee 729 (which has the effective filing date of November 26, 2015) was published on June 1, 2017 after the effective filing date of the present application (the foreign priority document of the present application was filed on October 27, 2016), which indicates the relied-on subject matter of Lee 729 would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(2), and (2) Lee 729 and the present application, not later than the effective filing date of the present application, are subject to an obligation of assignment to the same person (e.g., the same assignee). Pursuant to the above MPEP section and the submission of the translation of the foreign priority document, Applicant respectfully submits that the relied-on subject matter of Lee 729 is not prior art against the present application.– are found persuasive. Accordingly, claim 21 is allowable. 
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837